



Exhibit 10.1
FIRST AMENDMENT
        THIS FIRST AMENDMENT (this "Amendment") is made and entered into as of
February 10, 2020, by and between MARKET CENTER OWNER, LP, a Delaware limited
partnership ("Landlord"), and MEDALLIA, INC., a Delaware corporation ("Tenant").


RECITALS
A.Landlord (as successor to BRE Market Street Property Owner, LLC) and Tenant
are parties to that certain Office Lease dated March 21, 2019 (the "Lease").
Pursuant to the Lease, Landlord has leased to Tenant space (the "Existing
Premises") currently containing approximately 8,138 rentable square feet
(hereinafter "RSF") comprised of (i) approximately 7,285 RSF in Suite 1850 and
(ii) approximately 853 RSF in Suite 1875 on the eighteenth (18th) floor of the
building commonly known as Market Center located at 575 Market Street, San
Francisco, California 94105 (the "Building").
B.The Lease will expire by its terms on April 30, 2026 (the "Existing Expiration
Date"), and the parties wish to extend the term of the Lease on the following
terms and conditions.
C.The parties wish to expand the Premises (defined in the Lease) to include
additional space, containing approximately 11,887 RSF described as Suite 2300 on
the twenty-third (23rd) floor of the Building and shown on Exhibit A attached
hereto (the "Expansion Space"), on the following terms and conditions.
D.The Lease describes the Existing Premises as containing approximately 8,138
RSF. Landlord has re-measured the Existing Premises and the parties have agreed
to amend the Lease to reflect the results of such re-measurement.
NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:
1. Re-measurement of Premises. Landlord and Tenant acknowledge and agree that
(a) Landlord has re-measured the Existing Premises and the Building, and,
according to such re-measurement,(a) the RSF of the Existing Premises is 8,321
RSF comprised of approximately (i) 7,448 RSF in Suite 1850 and (ii) 873 RSF in
Suite 1875; (b) the rentable area of the Building is 481,903 RSF and (c) from
and after Extension Date (defined in Section 2 below), (i) the rentable areas of
the Existing Premises and Premises shall be deemed to be the RSF set forth in
the preceding clauses (a) and (b), and (ii) Tenant's Share for Suite 1850 shall
be 1.5455% and Tenant's Share for Suite 1875 shall be 0.1812%. Tenant's
obligations under the Lease with respect to the Existing Premises shall be
unaffected by the above remeasurement until the Extension Date.
2. Extension. The term of the Lease is hereby ex1:ended through the last day of
the ninety-eighth (98th) full calendar month following the Expansion Effective
Date (defined in Section 3.2 below)




--------------------------------------------------------------------------------



(the "Extended Expiration Date"). The portion of the term of the Lease beginning
on the date immediately following the Existing Expiration Date (the "Extension
Date") and ending on the Extended Expiration Date shall be referred to herein as
the "Extended Term".
3. Expansion.
3.1 Effect of Expansion. Effective as of the Expansion Effective Date, the
Premises shall be increased from 8,138 RSF on the eighteenth (18th) floor to
20,025 RSF on the eighteenth ( 18 1h) (8,138 RSF) and twenty-third (23rd) (I 1
887 RSF) floors by the addition of the




--------------------------------------------------------------------------------



Expansion Space, and, from and after the Expansion Effective Date, the Existing
Premises and the Expansion Space shall collectively be deemed the Premises;
however, from and after the Extension Date, as a consequence of the
remeasurement of the Existing Premises described in Section 1 above, the
Premises shall be deemed further increased from 20,125 RSF to 20,208 RSF (i.e.,
8,321 RSF on the eighteenth (18th) floor and 11,887 RSF on the twenty third
(23rd) floor of the Building), assuming the Expansion Effective Date has
occurred. The term of the Lease for the Expansion Space (the “Expansion Term”)
shall commence on the Expansion Effective Date and, unless sooner terminated in
accordance with the Lease, end on the Extended Expiration Date. From and after
the Expansion Effective Date, the Expansion Space shall be subject to all the
terms and conditions of the Lease except as provided herein. Except as may be
expressly provided herein, (a) Tenant shall not be entitled to receive, with
respect to the Expansion Space, any allowance, free rent or other financial
concession granted with respect to the Existing Premises, and (b) no
representation or warranty made by Landlord with respect to the Existing
Premises shall apply to the Expansion Space.
3.2. Expansion Effective Date. As used herein, “Expansion Effective Date” means
the date that is five (5) months after the Expansion Delivery Date (defined
below). As used herein, “Expansion Delivery Date” means the date on which
Landlord delivers possession of the Expansion Space to Tenant free from
occupancy by any party. Notwithstanding the foregoing, the five (5) month period
described in the first (1st) sentence of this Section 3.2 will be extended on a
day-for-day basis for each day of Landlord Delay (defined in the Work Letter
attached hereto as Exhibit B.) Except as otherwise set forth in this Amendment
(including Section 3.1, above), during the period beginning on the Expansion
Delivery Date and ending on the date immediately preceding the Expansion
Effective Date, all provisions of the Lease relating to the Expansion Space
shall apply as if the Expansion Effective Date had occurred; provided, however,
that during such period (a) Tenant shall not be required to pay Base Rent or
Tenant’s Share of Expenses and Taxes for the Expansion Space, and (b) Tenant may
not conduct business in the Expansion Space.
3.2. Confirmation Letter. At any time after the Expansion Effective Date,
Landlord may deliver to Tenant a notice substantially in the form of Exhibit C
attached hereto, as a confirmation of the information set forth therein. Tenant
shall execute and return (or, by written notice to Landlord, reasonably object
to) such notice within five (5) days after receiving it.
4. Base Rent.
4.1. Existing Premises During Extended Term. With respect to the Existing
Premises during the Extended Term, the schedule of Base Rent shall be as follows
(calculated assuming that the Existing Premises contains 8,321 RSF based upon
the remeasurement described in Section 1 above):



--------------------------------------------------------------------------------





Period of Extended Term
Annual Rate Per RSF
(rounded to the nearest 100th of a dollar)




Monthly Base Rent
5/1/26 – 3/31/27
$103.31$71,636.88
4/1/27 – 2/29/28
$106.41$73,786.47
3/1/28 – Extended
Expiration Date
$109.60$76,000.06

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.
4.2. Expansion Space During Expansion Term. With respect to the Expansion Space
during the Expansion Term, the schedule of Base Rent shall be as follows:



--------------------------------------------------------------------------------





Period During Expansion Term
Annual Rate Per RSF
(rounded to the nearest 100th of a dollar)




Monthly Base Rent
Expansion Effective Date through last day of 12th
full calendar month of Expansion Term
$89.00$88,161.92
13th through 24th full calendar months of
Expansion Term
$91.67$90,806.77
25th through 36th full
calendar months of Expansion Term
$94.42$93,530.98
37th through 48th full
calendar months of Expansion Term
$97.25$96,336.91
49th through 60th full calendar months of
Expansion Term
$100.17$99,227.01
61st through 72nd full
calendar months of Expansion Term
$103.18$102,203.82
73rd through 84th full calendar months of
Expansion Term
$106.27$105,269.94
85th through 96th full
calendar months of Expansion Term
$109.46$108,428.04
97th full calendar month of Expansion Term through last day of
Expansion Term
$112.74$111,680.88

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease. Notwithstanding the foregoing, Base Rent for the Expansion Space
shall be abated, in the amount of $88,161.92 per month, for the first two (2)
full calendar months of the Expansion Term; provided, however, that (a) if a
Default exists when any such abatement would otherwise apply, such abatement
shall be deferred until the date, if any, on which such Default is cured; and
(b) Landlord, at its option, may cancel all or any portion of any such abatement
that has not yet been applied, by notifying Tenant of such cancellation and
paying Tenant the amount of such unapplied abatement, in which event the
parties, at Landlord’s option, shall execute a commercially reasonable amendment
to the Lease prepared by Landlord memorializing such cancellation.



--------------------------------------------------------------------------------



5. Letter of Credit.
Replacement. Upon Tenant’s execution hereof, the Letter of Credit Amount under
Exhibit F of the Lease shall be increased from $330,000 to $917,975.60 and
Tenant shall deliver to Landlord, as collateral for Tenant’s performance of its
obligations under the




--------------------------------------------------------------------------------



Lease, either (a) a replacement standby, unconditional, irrevocable,
transferable Letter of Credit in the new Letter of Credit Amount, which conforms
to the terms of Section 5 of Exhibit F of the Lease or (b) an amendment to the
existing Letter of Credit increasing the face amount thereof to the new Letter
of Credit Amount. If Tenant elects to deliver a new Letter of Credit pursuant to
the provisions of clause (a) above, then, upon receipt of such Letter of Credit,
Landlord will promptly return to Tenant the original Letter of Credit in the
face amount of $330,000, and will use commercially reasonable efforts to
cooperate with Tenant in effecting the termination of such original Letter of
Credit.
5.1. Reduction of Letter of Credit. Section 5.6 of Exhibit F to the Lease is
hereby deleted and replaced with the following:
“5.6 Reduction of Letter of Credit Amount. Notwithstanding any contrary
provision hereof, provided that no Default then exists, the Letter of Credit
Amount shall be reduced as follows: (i) by $165,000.00 as of April 1, 2022 and
(ii) by $195,991.87 promptly following the date that Tenant provides Landlord
with audited financial statements that show four (4) consecutive quarters of
positive cash flow from Tenant’s operations (not investment activity); if
audited financial statements are not available, such financial statements must
be certified as accurate by Tenant’s Chief Financial Officer. If the Letter of
Credit Amount is reduced in accordance with this Section 5.6, Tenant shall
either (a) deliver to Landlord a new Letter of Credit in the amount of the
Reduced Amount and otherwise satisfying the LC Requirements, whereupon Landlord
shall return the Letter of Credit then held by Landlord (the “Existing Letter of
Credit”) to Tenant within 30 days after the later of Landlord’s receipt of such
new Letter of Credit or the Reduction Effective Date, or (b) deliver to Landlord
an amendment to the Existing Letter of Credit, executed by and binding upon the
issuer of the Existing Letter of Credit and in a form reasonably acceptable to
Landlord, reducing the amount of the Existing Letter of Credit to the Reduced
Amount, whereupon Landlord shall execute and return such amendment to Tenant
within 30 days after the later of Landlord’s receipt of such amendment or the
Reduction Effective Date.”
6. Tenant’s Share. With respect to the Expansion Space during the Expansion
Term, Tenant’s Share shall be 2.4667%.
7. Expenses and Taxes.
7.1. Existing Premises During Extended Term. With respect to the Existing
Premises during the Extended Term, Tenant shall pay for Tenant’s Share (as
described in Section 1 above) of Expenses and Taxes in accordance with the terms
of the Lease.
7.2. Expansion Space During Expansion Term. With respect to the Expansion Space
during the Expansion Term, Tenant shall pay for Tenant’s Share of Expenses and
Taxes in accordance with the terms of the Lease; provided, however, that, with
respect to the Expansion Space during the Expansion Term, the Base Year for
Expenses and Taxes shall be the calendar year 2020.
8. Improvements to Existing Premises and Expansion Space.
Configuration and Condition of Existing Premises and Expansion Space. Tenant
acknowledges that it is in possession of the Existing Premises and that it has
inspected the Expansion Space, and agrees to accept each such space in its
existing configuration and condition (or, in the case of the Expansion Space, in
such other configuration and condition as any existing tenant of the Expansion
Space may cause to exist in accordance with its lease), without any
representation by Landlord regarding its configuration or




--------------------------------------------------------------------------------



condition and without any obligation on the part of Landlord to perform or pay
for any alteration or improvement, except as may be otherwise expressly provided
in this Amendment. Notwithstanding the foregoing, Landlord shall deliver the
Expansion Space to Tenant with all Building systems serving the Expansion Space
in good operating condition, and, except as triggered by Tenant’s particular use
(as opposed to general office use), Landlord, at its sole cost and expense shall
deliver the “path of travel” and the existing Building-standard restrooms on the
23rd floor of the Building in compliance with Law, provided that Landlord’s
failure to perform such work would prohibit Tenant from obtaining or maintaining
a temporary certificate of occupancy or its equivalent for the Premises, or
would unreasonably and materially affect the safety of Tenant’s employees or
create a significant health hazard for Tenant’s employees, or would otherwise
materially, adversely affect Tenant’s use of the Premises; if it is determined
that modifications to the existing restrooms on the 23rd floor are required by
applicable Law, Landlord agrees to provide an increase in the Allowance (defined
in Exhibit B attached hereto), equal to the cost of performing such upgrades as
reasonably determined by Landlord based upon Landlord’s contractor’s estimate of
the cost of performing such work, and Tenant will have ten (10) Business Days
following notice from Landlord of the amount of such increase in the Allowance
to elect to have the Allowance so increased, in which event it shall be Tenant’s
obligation to perform all work necessary to bring such restrooms into compliance
with applicable Law and Landlord will have no responsibility therefor. If Tenant
does not elect to receive such increased Allowance amount, Landlord will perform
such work using its own contractor, in which event Landlord will complete such
work on or before the substantial completion of the Tenant Improvements (defined
in Exhibit B attached hereto) unless Landlord is delayed by force majeure or the
acts or omissions of Tenant or Tenant’s employees, representatives, suppliers,
contractors or vendors. Landlord may perform any such work concurrently with
Tenant’s performance of the Tenant Improvements pursuant to Exhibit B attached
hereto provided that Landlord coordinates the performance of such work with
Tenant to avoid any unreasonable interference with Tenant’s performance of the
Tenant Improvements. Notwithstanding the foregoing, Landlord shall have the
right to contest in good faith any alleged violation of law, including, without
limitation, the right to apply for and obtain a waiver or deferment of
compliance, the right to assert any and all defenses allowed by law and the
right to appeal any decisions, judgments or rulings to the fullest extent
permitted by law.
8.1. Responsibility for Improvements to Existing Premises and Expansion Space.
Tenant shall be entitled to perform improvements to the Expansion Space, and to
receive an allowance from Landlord for such improvements, in accordance with
Exhibit B attached hereto.
9. Elevator Lobby Signage.
9.1. Tenant’s Right to Elevator Lobby Signage. Subject to the terms of this
Section 9, during the Expansion Term, Tenant shall have the right to install,
maintain, repair, replace and operate a sign (“Tenant’s Elevator Lobby Signage”)
bearing Tenant’s Name (defined below) in the elevator lobby of the twenty-third
(23rd) floor of the Building. As used herein, “Tenant Name” means, at any time,
at Tenant’s discretion,(i) the name of Tenant set forth in the first paragraph
of the Lease (“Tenant’s Existing Name”), or (ii) if Tenant’s name is not then
Tenant’s Existing Name, then Tenant’s name, provided that such name is
compatible with a first-class office building, as determined by Landlord in its
reasonable discretion, and/or (iii) Tenant’s logo, provided that such logo is
compatible with a first-class office building, as determined by Landlord




--------------------------------------------------------------------------------



in its reasonable discretion. Notwithstanding any contrary provision hereof, (i)
Tenant’s rights under this Section 9 shall be personal to the party named as
Tenant in the first paragraph of the Lease (“Original Tenant”) and to any
successor to Original Tenant’s interest in the Lease that acquires its interest
in the Lease solely by means of one or more Permitted Transfers originating with
Original Tenant, and may not be transferred to any other party.
9.2. Landlord’s Approval. The size, color, materials and all other aspects of
the Elevator Lobby Signage, including its exact location and any provisions for
illumination, shall be subject to Landlord’s approval, which may be withheld in
Landlord’s reasonable discretion; provided, however, that Landlord’s approval as
to aesthetic matters may be withheld in Landlord’s sole and absolute (but good
faith) discretion.
9.3. General Provisions. Tenant, at its expense, shall design, fabricate,
install, maintain, repair, replace, operate and remove the Elevator Lobby
Signage, in each case in a first- class manner consistent with a first-class
office building and in compliance with all applicable Laws. Not later than the
date of expiration or earlier termination of the Lease (or, if earlier, the date
on which Tenant becomes no longer entitled to Elevator Lobby Signage under this
Section 9), Tenant, at its expense, shall remove the Elevator Lobby Signage and
restore all damage to the Building caused by its installation, operation or
removal. Notwithstanding any contrary provision of the Lease, Tenant, not
Landlord, shall, at its expense, (i) cause its property insurance policy to
cover the Elevator Lobby Signage, and (ii) promptly repair the Elevator Lobby
Signage if it is damaged by any Casualty. Except as may be expressly provided in
this Section 9, the installation, maintenance, repair, replacement, removal and
any other work performed by Tenant affecting the Elevator Lobby Signage shall be
governed by the provisions of Sections 7.2 and 7.3 of the Lease as if such work
were an Alteration. The costs of any utilities consumed in operation of the
Elevator Lobby Signage shall be paid by Tenant upon Landlord’s demand in
accordance with Section 3 of the Lease.
10. Extension Option.
10.1. Grant of Option; Conditions. Tenant shall have the right (the “Extension
Option”) to extend the term of the Lease (as previously extended by Section 2
above) for one (1) additional period of five (5) years with respect to the
entire Premises (including the Expansion Space and the Existing Premises) only
beginning on the day immediately following the Extended Expiration Date and
ending on the 5th anniversary of the Extended Expiration Date (the “Extension
Term”), if:
A. not less than 12 and not more than 15 full calendar months before the
Extended Expiration Date, Tenant delivers written notice to Landlord (the
“Extension Notice”) electing to exercise the Extension Option;
B. no Default exists when Tenant delivers the Extension Notice;
C. no more than twenty five percent (25%) of the Premises (including the
Premises and the Existing Premises) is sublet when Tenant delivers the Extension
Notice; and
D. Tenant’s interest in the Lease has not been assigned (except in connection
with a Permitted Transfer) before Tenant delivers the Extension Notice.






--------------------------------------------------------------------------------



10.2. Terms Applicable to Extension Term.
A. During the Extension Term, (a) the Base Rent rate per rentable square foot
shall be equal to the Prevailing Market (defined in Section 10.5 below) rate per
rentable square foot; (b) the Base Rent rate shall increase, if at all, in
accordance with the increases assumed in the determination of Prevailing Market
rate; and
(c) Base Rent shall be payable in monthly installments in accordance with the
terms and conditions of the Lease.
B. During the Extension Term Tenant shall pay Tenant’s Share of Expenses and
Taxes for the Premises in accordance with the Lease (as amended hereby), except
that the Base Year for Taxes and Expenses shall be the calendar year in which
the Extension Term commences.
10.3. Procedure for Determining Prevailing Market.
A. Landlord’s Notice. Within 30 days after receiving the Extension Notice,
Landlord shall give Tenant written notice (“Landlord’s Notice”) stating
Landlord’s estimate of the Prevailing Market rate for the Extension Term.
Tenant, within 15 days thereafter, shall give Landlord either (i) written notice
(“Tenant’s Binding Notice”) accepting Landlord’s estimate of the Prevailing
Market rate for the Extension Term stated in Landlord’s Notice, or (ii) written
notice (“Tenant’s Rejection Notice”) rejecting such estimate. If Tenant fails to
timely respond, Tenant will be deemed to have delivered Tenant’s Binding Notice.
If Tenant gives Landlord a Tenant’s Rejection Notice, Landlord and Tenant shall
work together in good faith to agree in writing upon the Prevailing Market rate
for the Extension Term. If, within 30 days after delivery of a Tenant’s
Rejection Notice (the “Negotiation Period”), the parties fail to agree in
writing upon the Prevailing Market rate, each party shall make and deliver to
the other separate determination of the Fair Market Rent within five (5)
business days following the date of expiration of the Negotiation Period, and
such determinations shall be submitted to arbitration in accordance with Section
10.3.B below (for avoidance of doubt, the separate determination of Prevailing
Market rate made by each party may differ from any other statement or
determination of Prevailing Market rate previously made by such party).
B. Procedure.
(i) Landlord and Tenant shall each appoint one (1) arbitrator who shall be a
real estate broker who has been active in the leasing of first-class commercial
office space in the San Francisco Financial District over the five (5) year
period ending on the date of such appointment. The arbitrators shall be
instructed to determine only whether Landlord’s or Tenant’s submitted Prevailing
Market rate determination is the closest to the actual Prevailing Market rate,
taking into account the requirements set forth in Section 10.5 below. Each such
arbitrator shall be appointed within fifteen (15) days after the date of
expiration of the Negotiation Period. Landlord and Tenant may consult with their
selected arbitrators prior to appointment and each may select an arbitrator who
is favorable to their respective positions. The arbitrators so selected by
Landlord and Tenant are referred to herein as “Advocate Arbitrators.”






--------------------------------------------------------------------------------



(ii) The two (2) appointed Advocate Arbitrators shall be specifically required
pursuant to the term of their engagement to agree upon and appoint a third
arbitrator (“Neutral Arbitrator “) within ten (10) days of the date of the
appointment of the last appointed Advocate Arbitrator; the Neutral Arbitrator
must be qualified under the same criteria set forth herein above for
qualification of the two Advocate Arbitrators, however neither Landlord nor
Tenant nor either parties’ Advocate Arbitrator may, directly or indirectly,
consult with the Neutral Arbitrator prior or subsequent to his or her
appearance. The Neutral Arbitrator shall be retained via an engagement letter
jointly prepared by Landlord’s counsel and Tenant’s counsel.
(iii) The three arbitrators shall, within thirty (30) days following the
appointment of the Neutral Arbitrator, reach a decision as to whether Landlord’s
or Tenant’s submitted determination of Prevailing Market rate most closely
reflects the Prevailing Market rate for the Premises (the decision of a majority
of the three arbitrators shall be binding), and shall notify Landlord and Tenant
of such decision.
(iv) If either Landlord or Tenant fails to appoint an Advocate Arbitrator within
fifteen (15) days after the expiration of the Negotiation Period, then either
party may petition the presiding judge of the Superior Court of San Francisco
County to appoint such Advocate Arbitrator subject to the criteria set forth
above, or if he or she refuses to act, either party may petition any judge
having jurisdiction over the parties to appoint such Advocate Arbitrator.
(v) If the two (2) Advocate Arbitrators fail to timely agree upon and appoint
the Neutral Arbitrator, then either party may petition the presiding judge of
the Superior Court of San Francisco County to appoint the Neutral Arbitrator,
subject to criteria set forth above, or if he or she refuses to act, either
party may petition any judge having jurisdiction over the parties to appoint
such arbitrator.
(vi) The cost of the arbitration shall be paid by Landlord and Tenant equally.
(vii) In the event that the Prevailing Market rate has not been determined as
described above as of the commencement of the Extended Term, then as of the
commencement of the Extension Term, Tenant will pay an amount equal to the
Prevailing Market rate determination initially submitted by Landlord to Tenant,
and upon the final determination of the Prevailing Market rate, the payments
made by Tenant shall be reconciled with the actual Prevailing Market rate due,
and the appropriate party shall make any corresponding payment to the other
party.
10.4. Extension Amendment. If Tenant is entitled to and properly exercises the
Extension Option, and if the Prevailing Market rate for the Extension Term is
determined in accordance with Section 10 .3 above, Landlord, within a reasonable
time thereafter, shall prepare and deliver to Tenant an amendment (the
“Extension Amendment”) reflecting changes in the Base Rent, the term of the
Lease, the expiration date of the Lease, and




--------------------------------------------------------------------------------



other appropriate terms in accordance with this Section 10, and Tenant shall
execute and return (or provide Landlord with reasonable objections to) the
Extension Amendment within 15 days after receiving it. Notwithstanding the
foregoing, upon determination of the Prevailing Market rate for the Extension
Term in accordance with Section 10.3 above, an otherwise valid exercise of the
Extension Option shall be fully effective whether or not the Extension Amendment
is executed.
10.5. Definition of Prevailing Market. For purposes of the Extension Option,
“Prevailing Market” shall mean the arms-length, fair-market, annual rental rate
per rentable square foot under extension and renewal leases and amendments
entered into on or about the date on which the Prevailing Market is being
determined hereunder for space comparable to the Premises in the Building and in
office buildings comparable to the Building in the San Francisco financial
district area (“Comparable Buildings”). The determination of Prevailing Market
shall take into account (i) the length of the term, (ii) any material economic
differences between the terms of the Lease (as amended hereby) and any
comparison lease or amendment, such as rent abatements, tenant
improvements/allowances and other concessions (and that no such concessions will
be granted to Tenant during the Extension Term), and the manner, if any, in
which the landlord under any such lease is reimbursed for operating expenses and
taxes; (iii) any material differences in configuration or condition between the
Premises and any comparison space, including any cost that would have to be
incurred in order to make the configuration or condition of the comparison space
similar to that of the Premises; and any reasonably anticipated changes in the
Prevailing Market rate from the time such Prevailing Market rate is being
determined and the time such Prevailing Market rate will become effective under
the Lease. The Prevailing Market rate shall additionally include a determination
as to whether, and if so to what extent, Tenant must provide Landlord with
financial security, such as a letter of credit or guaranty, for Tenant’s Rent
obligations in connection with Tenant’s lease of the Premises during the
Extension Term or whether any then-existing financial security should be
appropriately adjusted (increased or reduced, as the case may be). Such
determination shall be made by reviewing the extent of financial security then
generally being imposed in comparable transactions in Comparable Buildings from
tenants of comparable financial condition and credit history to the then
existing financial condition and credit history of Tenant (with appropriate
adjustments to account for differences in the then-existing financial condition
of Tenant and such other tenants).
11. Right of First Offer.
11.1. Grant of Option; Conditions.
A. Subject to the terms of this Section 11, during the first 36 full calendar
months of the Expansion Term (the “ROFO Term”), Tenant shall have a right of
first offer (the “Right of First Offer”) to lease any full floor of the Building
shown on the demising plan attached to the Lease (“Potential Offering Space”).
Tenant’s Right of First Offer shall be exercised as follows: At any time after
Landlord has determined that a Potential Offering Space has become Available
(defined below), but before leasing such Potential Offering Space to a third
party, Landlord, subject to the terms of this Section 11, shall provide Tenant
with a written notice (for purposes of this Section 11, an “Advice”) advising
Tenant of the material terms on which Landlord is prepared to lease such
Potential Offering Space (sometimes referred to herein as an “Offering Space”)
to Tenant, which terms shall be consistent with Section 11.2 below. For purposes
hereof, a






--------------------------------------------------------------------------------



Potential Offering Space shall be deemed to become “Available” as follows:
(i) if such Potential Offering Space is not leased to a third party as of the
date of mutual execution and delivery of this Amendment, such Potential Offering
Space shall be deemed to become Available any time after Landlord has leased
such Potential Offering Space to a third party tenant and Landlord has
determined that such third party Tenant’s lease will expire and neither such
third party tenant nor any occupant of such Potential Offering Space claiming
under such third-party tenant, will not extend or renew the term of its lease,
or enter into a new lease, for such Potential Offering Space; and (ii) if such
Potential Offering Space is leased to a third party tenant as of the date of
mutual execution and delivery of this Amendment, such Potential Offering Space
shall be deemed to become Available when Landlord has determined that such
third-party tenant, and any occupant of such Potential Offering Space claiming
under such third-party tenant, will not extend or renew the term of its lease,
or enter into a new lease, for such Potential Offering Space. Upon receiving an
Advice, Tenant may lease the Offering Space, in its entirety only, on the terms
set forth in the Advice, by delivering to Landlord a written notice (for
purposes of this Section 11.1, a “Notice of Exercise”) within five (5) business
days after receiving the Advice.
B. If Tenant receives an Advice but does not deliver a Notice of Exercise within
the period of time required under Section 11.1.A above, Landlord may lease the
Offering Space to any party on any terms determined by Landlord in its sole and
absolute discretion.
C. Notwithstanding any contrary provision hereof, (i) Landlord shall not be
required to provide Tenant with an Advice if any of the following conditions
exists when Landlord would otherwise deliver the Advice; and (ii) if Tenant
receives an Advice from Landlord, Tenant shall not be entitled to lease the
Offering Space based on such Advice if any of the following conditions exists:
(1) a Default exists; or
(2) no more than twenty five percent (25%) of the Premises is sublet (other than
pursuant to a Permitted Transfer); or
(3) the Lease has been assigned (other than pursuant to a Permitted Transfer).
If, by operation of the preceding sentence, Landlord is not required to provide
Tenant with an Advice, or Tenant, after receiving an Advice, is not entitled to
lease the Offering Space based on such Advice, then Landlord may lease the
Offering Space to any party on any terms determined by Landlord in its sole and
absolute discretion.
11.2. Terms for Offering Space.
A. The term for the Offering Space shall be coterminous with the term for the
balance of the Premises.
B. The term for the Offering Space shall commence on the commencement date
stated in the Advice and thereupon the Offering Space shall be considered a part






--------------------------------------------------------------------------------



of the Premises subject to the provisions of the Lease; provided, however, that
the provisions of the Advice shall prevail to the extent they conflict with the
provisions of the Lease.
C. Tenant shall pay Base Rent and Additional Rent for the Offering Space in
accordance with the provisions of the Advice, which shall reflect the market
rate for the Offering Space as determined in Landlord’s reasonable judgment, but
in no event reflecting dissimilar rents and concessions from any recent leases
or amendments completed by Landlord in the building.
D. Except as may be otherwise provided in the Advice, (i) the Offering Space
shall be accepted by Tenant in its configuration and condition existing when
Landlord tenders possession of the Offering Space to Tenant, without any
obligation on the part of Landlord to perform or pay for any alterations or
improvements thereto; and (ii) if Landlord is delayed in delivering possession
of the Offering Space by any holdover or unlawful possession of the Offering
Space by any party, Landlord shall use reasonable efforts to obtain possession
of the Offering Space and any obligation of Landlord to tender possession of,
permit entry to, or perform alterations to the Offering Space shall be deferred
until after Landlord has obtained possession of the Offering Space, and any
obligations of Tenant with respect to the Offering Space shall likewise be
deferred.
11.3. Termination of Right of First Offer; One-Time Right.
A. Notwithstanding any contrary provision hereof, Landlord shall not be required
to provide Tenant with an Advice, and Tenant shall not be entitled to exercise
its Right of First Offer after the last day of the 36th full calendar month of
the Expansion Term.
B. Notwithstanding any contrary provision hereof, Landlord shall not be required
to provide Tenant with an Advice, and Tenant shall not be entitled to exercise
its Right of First Offer, with respect to any Potential Offering Space after the
date, if any, on which Landlord becomes entitled to Lease such Potential
Offering Space to a third party under Section 11.1.B or 11.C above.
11.4. Offering Amendment. If Tenant validly exercises the Right of First Offer,
Landlord, within a reasonable period of time thereafter, shall prepare and
deliver to Tenant an amendment (the “Offering Amendment”) adding the Offering
Space to the Premises on the terms set forth in the Advice and reflecting the
changes in the Base Rent, the rentable square footage of the Premises, Tenant’s
Share, and other appropriate terms in accordance with this Section 11. Tenant
shall execute and return (or provide Landlord with reasonable written objections
to) the Offering Amendment within 15 days after receiving it, but an otherwise
valid exercise of the Right of First Offer shall be fully effective whether or
not the Offering Amendment is executed.
11.5. Subordination. Notwithstanding any contrary provision hereof, the Right of
First Offer is subject and subordinate to the expansion rights (whether such
rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Project existing on the date
hereof to the extent identified on Exhibit D hereto.
12. Other Pertinent Provisions. Landlord and Tenant agree that, effective as of
the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Lease shall be amended in the
following additional respects:






--------------------------------------------------------------------------------



12.1. Parking. Tenant may park in the Building’s parking facilities (the
“Parking Facility”), in common with other tenants of the Building, upon the
following terms and conditions. Tenant shall not use more than one (1)
unreserved parking space, at the rate of $440.00 per space per month, as such
rate may be adjusted from time to time to reflect Landlord’s then current rates.
Tenant shall pay Landlord, in accordance with Section 3 of the Lease, any fees
for the parking spaces described above. Tenant shall pay Landlord any fees,
taxes or other charges imposed by any governmental or quasi-governmental agency
in connection with the Parking Facility, to the extent such amounts are
allocated to Tenant by Landlord based on the number and type of parking spaces
Tenant is entitled to use. Tenant shall comply with all rules and regulations
established by Landlord from time to time for the orderly operation and use of
the Parking Facility, including any sticker or other identification system and
the prohibition of vehicle repair and maintenance activities in the Parking
Facility. Landlord may, in its discretion, allocate and assign parking passes
among Tenant and the other tenants in the Building. Tenant’s use of the Parking
Facility shall be at Tenant’s sole risk, and Landlord shall have no liability
for any personal injury or damage to or theft of any vehicles or other property
occurring in the Parking Facility or otherwise in connection with any use of the
Parking Facility by Tenant or its employees or invitees. Landlord may alter the
size, configuration, design, layout or any other aspect of the Parking Facility,
and, in connection therewith, temporarily deny or restrict access to the Parking
Facility, in each case without abatement of Rent or liability to Tenant.
Landlord may delegate its responsibilities hereunder to a parking operator, in
which case (i) such parking operator shall have all the rights of control
reserved herein by Landlord, (ii) Tenant shall enter into a parking agreement
with such parking operator, (iii) Tenant shall pay such parking operator, rather
than Landlord, any charge established hereunder for the parking spaces, and (iv)
Landlord shall have no liability for claims arising through acts or omissions of
such parking operator except to the extent caused by Landlord’s gross negligence
or willful misconduct. Tenant’s parking rights under this Section 12.1 are
solely for the benefit of Tenant’s employees and invitees and such rights may
not be transferred without Landlord’s prior consent (which will not be
unreasonably withheld in the case of a proposed transfer to a subtenant or
assignee pursuant to a sublease or assignment carried out in accordance with the
terms of the Lease).
12.2. California Public Resources Code § 25402.10. If Tenant (or any party
claiming by, through or under Tenant) pays directly to the provider for any
energy consumed at the Building, Tenant, promptly upon request, shall deliver to
Landlord (or, at Landlord’s option, execute and deliver to Landlord an
instrument enabling Landlord to obtain from such provider) any data about such
consumption that Landlord, in its reasonable judgment, is required to disclose
to a prospective buyer, tenant or mortgage lender under California Public
Resources Code § 25402.10 or any similar law.
12.3. California Civil Code Section 1938. Pursuant to California Civil Code §
1938(a), Landlord hereby states that the Existing Premises and the Expansion
Space have not undergone inspection by a Certified Access Specialist (CASp)
(defined in California Civil Code § 55.52). Accordingly, pursuant to California
Civil Code § 1938(e), Landlord hereby further states as follows:
A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant






--------------------------------------------------------------------------------



from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the premises.
In accordance with the foregoing, Landlord and Tenant agree that if Tenant
requests a CASp inspection of the Existing Premises or the Expansion Space, then
Tenant shall pay (i) the fee for such inspection, and (ii) except as may be
otherwise expressly provided in this Amendment or the Lease, the cost of making
any repairs necessary to correct violations of construction-related
accessibility standards within the Existing Premises or the Expansion Space, as
applicable.


13. Miscellaneous.
13.1. This Amendment and the attached exhibits, which are hereby incorporated
into and made a part of this Amendment, set forth the entire agreement between
the parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Tenant shall not be
entitled, in connection with entering into this Amendment, to any free rent,
allowance, alteration, improvement or similar economic incentive to which Tenant
may have been entitled in connection with entering into the Lease, except as may
be otherwise expressly provided in this Amendment.
13.2. Except as herein modified or amended, the provisions, conditions and terms
of the Lease shall remain unchanged and in full force and effect.
13.3. In the case of any inconsistency between the provisions of the Lease and
this Amendment, the provisions of this Amendment shall govern and control.
13.4. Submission of this Amendment by Landlord is not an offer to enter into
this Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered it to Tenant.
13.5. Capitalized terms used but not defined in this Amendment shall have the
meanings given in the Lease.
13.6. Tenant shall indemnify and hold Landlord, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents harmless from all claims of any brokers other than JLL claiming to have
represented Tenant in connection with this Amendment. Landlord shall indemnify
and hold Tenant, its trustees, members, principals, beneficiaries, partners,
officers, directors, employees, and agents, and the respective principals and
members of any such agents harmless from all claims of any brokers claiming to
have represented Landlord in connection with this Amendment. Tenant acknowledges
that any assistance rendered by any agent or employee of any affiliate of
Landlord in connection with this Amendment has been made as an accommodation to
Tenant solely in furtherance of consummating the transaction on behalf of
Landlord, and not as agent for Tenant. Landlord shall pay any commissions owed
to the aforementioned brokers in connection with this Amendment pursuant to a
separate written agreement.
[SIGNATURES ARE ON FOLLOWING PAGE]






--------------------------------------------------------------------------------








LANDLORD:


MARKET CENTER OWNER, LP,
a Delaware limited partnership


By: Market Center Owner GP, LLC,
Market Center Owner, GA, LLP, Its General Partner,
/s/ Peter Brinkley 


TENANT:
MEDALLIA, INC.,
a Delaware corporation
/s/ Roxanne Oulman
EVP, Chief Financial Officer


/s/ Drew Grasham
EVP and General Counsel













PLEASE COMPLY WITH SIGNATURE REQUIREMENTS ATTACHED ON NEXT PAGE]







--------------------------------------------------------------------------------





SIGNATURE REQUIREMENTS FOR TENANT


1.Tenant must provide Landlord:


(A)A certificate from the California Secretary of State confirming that Tenant
is qualified to do business in California; and


(B)A certificate from the Secretary of State of the state Delaware, confirming
that Tenant is in good standing and qualified to do business in Delaware.


2.Tenant must satisfy one of the following requirements, in addition to the
requirements set forth in Section 1:


(A)The Amendment should be signed by two (2) of Tenant’s officers: one officer
being the chairperson of the board, the president or a vice president, and the
second officer being the secretary, an assistant secretary, the chief financial
officer or an assistant treasurer. If one person holds both categories of
offices, that person should sign the Amendment in both of those capacities; or


(B)Tenant should provide Landlord a copy of a corporate resolution signed by all
directors of the corporation and in a form reasonably acceptable to Landlord
authorizing the person or persons designated to sign the Amendment on behalf of
Tenant to do so.














































1






--------------------------------------------------------------------------------



EXHIBIT A


OUTLINE AND LOCATION OF EXPANSION SPACE










ca019sfcbc23rd575marki.gif [ca019sfcbc23rd575marki.gif]








































575 MARKET STREET - - 23RD FLOOR










{2003-02494/00956638;2} A-1






--------------------------------------------------------------------------------



EXHIBIT B WORK LETTER


As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings:


(i) “Premises” means the Expansion Space;


(ii) “Tenant Improvements” means all improvements to be constructed in the
Premises pursuant to this Work Letter;


(iii) “Tenant Improvement Work” means the construction of the Tenant
Improvements, together with any related work (including demolition) that is
necessary to construct the Tenant Improvements;


(iv) “law” means Law; and


(v) “Agreement” means the amendment of which this Work Letter is a part.


1ALLOWANCE.


1.1 Allowance. Tenant shall be entitled to a one-time tenant improvement
allowance (the “Allowance”) in the amount of $90.00 per rentable square foot of
the Premises ($1,069,830) to be applied toward the Allowance Items (defined in
Section 1.2 below). Except as set forth herein, Tenant shall be responsible for
all costs associated with the Tenant Improvement Work, including the costs of
the Allowance Items (defined below), to the extent such costs exceed the lesser
of (a) the Allowance, or (b) the aggregate amount that Landlord is required to
disburse for such purpose pursuant to this Work Letter. Notwithstanding any
contrary provision of this Agreement, if Tenant fails to request the
disbursement of the entire Allowance within 1 year following the Expansion
Effective Date (as extended by Landlord Delay and Force Majeure), the unused
amount shall revert to Landlord and Tenant shall have no further rights with
respect thereto.


1.2 Disbursement of Allowance.


1.2.1 Allowance Items. Except as otherwise provided in this Work Letter, the
Allowance shall be disbursed by Landlord only for the following items (the
“Allowance Items”): (a) the fees of Tenant’s architect and engineers, if any,
and any Review Fees (defined in Section 2.3 below);(b) [Intentionally Omitted];
(c) plan-check, permit and license fees relating to performance of the Tenant
Improvement Work; (d) the cost of performing the Tenant Improvement Work,
including demolition costs, after-hours charges, testing and inspection costs,
hoisting and trash removal costs, and contractors’ fees and general conditions;
(e) the cost of any change to the base, shell or core of the Premises or
Building required by Tenant’s plans and specifications (the “Plans”) (including
if such change is due to the fact that such work is prepared on an unoccupied
basis), including all direct architectural and/or engineering fees and expenses
incurred in connection therewith; (f) the cost of any change to the Plans or the
Tenant Improvement Work required by law; (g) the Coordination Fee (defined in
Section 2.3 below);(h) sales and use taxes; and (i) all other costs expended by
Tenant in connection with the performance of the Tenant Improvement Work.
Notwithstanding anything to the contrary in this Work Letter, the Lease or the
Amendment, Tenant shall not be obligated to pay for any freight elevator costs,
electricity or water used by Tenant during the construction of the Tenant
Improvement Work.






--------------------------------------------------------------------------------



1.2.2 Disbursement of Allowance. During the design and construction of the
Tenant Improvements, Landlord shall make monthly disbursements of the Allowance
for Allowance Items as follows:


(ii)Monthly Disbursements. Tenant will have the option to receive monthly draws
from the Allowance in accordance with this Section 1.2.2.1. If Tenant elects to
receive monthly draws, then on or before the fifth (5th) day of each calendar
month (or such other date as Landlord may reasonably designate), during the
design and construction of the Tenant Improvements, Tenant shall deliver to
Landlord: (i) a request for payment, approved by Tenant, in a form approved by
Landlord, including a schedule of values and showing the percentage of
completion, by trade, of the Tenant Improvements which details the portion of
the work completed and the portion not completed;invoices from Tenant’s
contractors, engineers and vendors/suppliers (“Tenant’s Agents”) for labor
rendered and materials delivered together with evidence that the same have been
paid by Tenant;executed conditional mechanic's lien releases from all of
Tenant's Agents who, along with unconditional mechanics’ lien releases with
respect to payments made pursuant to Tenant's prior submission hereunder, shall
comply with all applicable laws; and (iv) all other information reasonably
requested by Landlord (collectively, an “Allowance Draw Request”). Tenant's
delivery of an Allowance Draw Request shall, as between Landlord and Tenant, be
deemed Tenant's acceptance and approval of the work furnished and/or the
materials supplied as set forth in Tenant's payment request. Thereafter,
Landlord shall deliver a check to Tenant within thirty (30) days in payment of
the lesser of: (A) the amounts so requested by Tenant, as set forth in the
Allowance Draw Request, less a ten percent (10%) retention (the aggregate amount
of such retentions to be known as the “Final Retention”), and (B) the balance of
any remaining available portion of the Allowance (not including the Final
Retention), provided that Landlord does not dispute any request for payment
based on non-compliance of any work with the approved plans, or due to any
substandard work, or for any other commercially reasonable reason. Landlord's
payment of such amounts shall not be deemed Landlord's approval or acceptance of
the work furnished or materials supplied as set forth in Tenant's payment
request. If Tenant elects not to receive monthly draws pursuant to this Section
1.2.2.1, the Allowance will be funded in accordance with Section 1.2.2.2 below.


1.2.2.1 Final Retention. A check for the Final Retention (if Tenant previously
elected to receive monthly draws of the Allowance pursuant to Section 1.2.2.1
above) or for the applicable Allowance amount (if Tenant did not elect to
receive monthly draws) shall be delivered by Landlord to Tenant within thirty
(30) days following the completion of construction of the Tenant Improvements,
provided that (i) Tenant delivers to Landlord properly executed
final/unconditional mechanics’ lien releases from all of Tenant's Agents in
compliance with all applicable laws; (ii) Landlord has determined that no
substandard work exists which adversely affects the Base Building systems or
Base Building, or any other tenant's use of such other tenant's leased premises
in the Building; (iii) Tenant’s architect delivers to Landlord a certificate, in
a form reasonably acceptable to Landlord, certifying that the Tenant
Improvements has been substantially completed; (iv) Tenant supplies Landlord
with evidence that all required governmental approvals required for Tenant to
legally occupy the Premises have been obtained; and (v) Tenant has fulfilled its
obligations pursuant to the terms of clause (i) of Section 1.2.3 below and has
otherwise complied with Landlord's standard “close-out” requirements regarding
city approvals, closeout tasks, closeout documentation regarding the general
contractor, financial close-out matters, and tenant vendors.


Notice of Completion; Copy of Record Set of Plans. Within ten (10) days after
completion of construction of the Tenant Improvements, Tenant shall cause a
Notice of Completion to be recorded in the office of the Recorder of the County
of San Francisco in accordance with the California Civil Code, shall furnish a
copy thereof to Landlord upon such recordation, and shall timely give all
notices required pursuant to the California Civil Code. Within thirty (30) days
following the completion




--------------------------------------------------------------------------------



of construction, (i) Tenant shall cause Tenant’s architect and contractor (A) to
update the approved plans for the Tenant Improvements as necessary to reflect
all changes made to such plans during the course of construction, (B) to certify
to the best of their knowledge that the updated drawings are true and correct,
which certification shall survive the expiration or termination of the Lease,
and (C) to deliver to Landlord such updated drawings in accordance with
Landlord’s then current CAD Format Requirements, and (ii) Tenant shall deliver
to Landlord a copy of all warranties, guaranties, and operating manuals and
information relating to the improvements, equipment, and systems in the
Premises.


1.3 Demolition Allowance. Tenant shall be entitled to a one-time allowance (the
“Demolition Allowance”) in the amount of $118,870.00 (i.e. $10.00 per rentable
square foot of the Premises) to reimburse Tenant’s reasonable costs of
demolishing the existing improvements in the Premises. Landlord shall disburse
the Demolition Allowance to Tenant within 30 days after receiving copies of paid
invoices from Tenant’s contractor or subcontractors for the amounts covered by
the disbursement. Notwithstanding any contrary provision of the Lease, if the
entire Demolition Allowance is not used pursuant to this Section 1.3, then the
unused amount shall be added to the Allowance.


2MISCELLANEOUS.


2.1 Applicable Lease Provisions. Without limitation, but subject to the terms of
this Work Letter, the Tenant Improvement Work will constitute Tenant-Insured
Improvements and shall be subject to Sections 7.2 and 7.3 and Article 8 of the
Lease; provided, however, Tenant shall not be required to (i) pay any
construction management or other similar fees, or Landlord’s fees or
reimbursable expenses except as set forth in Section 2.3 below, or (ii) pay any
additional security or maintain any performance bond in connection with the
performance of the Tenant Improvement Work.


2.2 Plans and Specifications. Landlord shall provide Tenant with notice
approving or disapproving any proposed plans and specifications for the Tenant
Improvement Work within the Required Period (defined below) after the later of
Landlord’s receipt thereof from Tenant or the mutual execution and delivery of
this Agreement. As used herein, “Required Period” means (a) 10 business days in
the case of construction drawings, and (b) 5 business days in the case of any
other plans and specifications (including a space plan). Any such notice of
disapproval shall describe with reasonable specificity the basis for Landlord’s
disapproval and the changes that would be necessary to resolve Landlord’s
objections. Landlord hereby approves of Tenant’s use of As-Is as architect and
GCI General Contractors as a contractor.


2.3 Review Fees; Coordination Fee. Tenant shall reimburse Landlord, upon demand,
for any fees reasonably incurred by Landlord for review of the Plans by
Landlord’s third party consultants (“Review Fees”). In consideration of
Landlord’s coordination of the Tenant Improvement Work, Tenant shall pay
Landlord a fee (the “Coordination Fee”) in an amount equal to 3% of the
Allowance, which Landlord may deduct from the Allowance as an Allowance Item.


2.4 Tenant Default. Notwithstanding any contrary provision of this Agreement, if
Tenant defaults under this Agreement beyond any applicable notice and cure
periods before the Tenant Improvement Work is completed, then (a) until such
time as such default is cured, Landlord’s obligations under this Work Letter
shall be excused, and Landlord may cause Tenant’s contractor to cease
performance of the Tenant Improvement Work, and (b) Tenant shall be responsible
for any resulting delay in the completion of the Tenant Improvement Work.


2.5 Representatives.
(a)Tenant’s Representative. Tenant has designated Sydney Doyle
(sydney@summitconstructionmgmt.com) (“Tenant’s Representative”), as its
representative with respect



--------------------------------------------------------------------------------



to the performance of the Tenant Improvements who, until further notice to
Landlord, shall have full authority and responsibility to act on behalf of
Tenant, unless Tenant provides Landlord with written notice to the contrary.


(b)Landlord’s Representative. Landlord has designated Aaron Killen
(akillen@paramount-group.com) (“Landlord’s Representative”) as its
representative with respect to the performance of the Tenant Improvements, who,
until further notice to Tenant, shall have full authority and responsibility to
act on behalf of Landlord.


2.6 Landlord Delay. The term “Landlord Delay” shall mean an actual delay in the
substantial completion of the Tenant Improvements resulting from the (i) failure
of Landlord to timely approve or disapprove any drawings or plans within the
time periods expressly set forth herein unless such failure is due to
inadequacies in the drawings or plans submitted to Landlord; (ii) unreasonable
and material interference (when judged in accordance with industry custom and
practice) by Landlord, its employees, agents or contractors with the completion
of the Tenant Improvements, provided that it shall not be deemed unreasonable
and material interference to the extent the allocation of any resources in
question (including access to or use of freight elevators) is equitable amongst
the tenants needing to use such resources; and (iii) delays due to the acts or
failures to act of Landlord, its agents or contractors with respect to payment
of the Allowance, in each case unless the same. No Landlord Delay shall be
deemed to have occurred unless and until (1) Tenant has provided written notice
to Landlord specifying the action or inaction that Tenant contends constitutes a
Landlord Delay (such notice may be delivered by electronic mail to Landlord’s
construction representative identified in Section 2.5 above), and, (2) if
Landlord does not notify Tenant that Landlord disputes the existence of such
Landlord Delay but fails to cure any such event or circumstance within two (2)
business days following delivery of Tenant’s notice, a Landlord Delay, if
applicable, shall be deemed to have occurred commencing as of the date such
notice is received and continuing for the number of days the substantial
completion of the Premises is in fact delayed as a result of such action or
inaction. Tenant will, however, use reasonable efforts to mitigate the effects
of any Landlord Delay through the re-sequencing or re-scheduling of work, if
feasible, but this sentence will not be deemed to require Tenant to incur
overtime or after-hours costs unless Landlord agrees in writing to bear such
costs.


2.7 Other. This Work Letter shall not apply to any space other than the Premises






--------------------------------------------------------------------------------



EXHIBIT C


NOTICE OF LEASE TERM DATES


 , 20


To:   








Re:   Amendment (the “Amendment”), dated  , 20  , to a lease agreement dated   ,
20  , between    , a
  (“Landlord”), and   , a
  (Tenant”), concerning Suite  
 on the  
 floor of the building
located at  ,  California (the “Expansion Space”).


Lease ID:   Business Unit Number:  




Dear  :


In accordance with the Amendment, Tenant accepts possession of the Expansion
Space and confirms that (a) the Expansion Effective Date is  , 20 , and (b) the
Extended Expiration Date is  , 20 .


Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, under Section 2.3 of the
Amendment, Tenant is required to execute and return (or reasonably object in
writing to) this letter within five (5) days after receiving it.


“Landlord”:


  , a  


By:  Name:  Title:  
Agreed and Accepted as of  , 20 .


“Tenant”:


  , a  


By:  Name:  Title:  

